Citation Nr: 0830684	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  98-12 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to December 11, 
1985 for the award of service connection for right knee 
arthritis. 

2.  Entitlement to an effective date prior to June 10, 1997 
for the award of a 10 percent disability rating for irritable 
bowel syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis and chondromalacia 
patella, right knee, status post arthroscopy, from December 
11, 1985.  

4.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling. 

5.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West Supp. 2005) for ptosis (claimed as 
right eye disability), due to VA dental treatment.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The claims file 
was transferred to different regional offices during the 
pendency of the appeal due to the veteran relocating.  The 
claims are now on appeal from the New York, New York Regional 
Office (RO). 

The veteran testified before a Veterans' Law Judge (VLJ) at a 
hearing in August 2006.  A transcript of the hearing is of 
record.  The VLJ who presided over that hearing is no longer 
employed with the Board.  The veteran was thus offered a 
choice of another hearing before a new VLJ, or to waive his 
right to a new hearing and proceed with adjudication of the 
appeal.  In correspondence received by the veteran in May 
2008, he elected that the VA proceed with adjudication of his 
appeal.  This case was also remanded in a Board decision of 
November 2006 for additional development.  The requested 
development has since been completed.
Therefore, the case is ripe for adjudication.  
In an April 1999 decision, an RO Hearing Officer awarded an 
earlier effective date of December 11, 1985, for service 
connection for the right knee arthritis, and assigned an 
initial compensable rating from the date of service 
connection.  It appears that this decision was overlooked in 
the November 2006 remand and prior RO correspondence.  At any 
rate, the title page reflects December 11, 1985 as the 
appropriate effective date at issue.  In addition, since 
service connection was not in effect for the right knee 
disability prior to December 11, 1985, and the Board has 
denied an earlier effective date claim for the grant of 
service connection for the same in the decision below; there 
is no basis upon which the veteran could receive a 
compensable rating for that disability prior to December 11, 
1985.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  
Therefore, that issue has been rendered moot.

At the August 2006 hearing (and in additional correspondence 
sent by the veteran since), the veteran raised a claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for an injury due to VA dental treatment received in 
July 1997.  The claims file shows that the veteran initially 
raised this claim in August 1998; however, a rating decision 
on that issue was never issued.  Instead, a rating decision 
in April 2000 addressed a prior (and unrelated) § 1151 claim 
for dental treatment received in 1984.  Later in January 
2006, when the veteran again filed a claim regarding the July 
1997 dental treatment, a rating decision of May 2006 informed 
him that he needed to submit new and material evidence to 
reopen that claim.  As it appears that the veteran's claim 
for §1151 benefits (due to injury arising from dental 
treatment in July 1997) has never been properly addressed, 
this issue is referred back to the RO for adjudication.


FINDINGS OF FACT
 
1.  In decisions dated in December 1974 and September 1980, 
the Board denied service connection for degenerative 
arthritis and chondromalacia patella, right knee, status post 
arthroscopy.  The veteran did not submit a timely appeal of 
those decisions and they became final. 

2.  Prior to December 11, 1985, there was no evidence of an 
unadjudicated formal or informal communication in writing 
from the veteran or his representative requesting a 
determination of entitlement, evidencing a belief in 
entitlement, or an intent to apply for VA compensation for 
degenerative arthritis and chondromalacia patella, right 
knee, status post arthroscopy. 

3.  A claim for a separate compensable (increased) rating for 
irritable bowel syndrome was received on January 30, 1998; 
however, a factually ascertainable increase occurred on March 
19, 1997.  

4.  Degenerative arthritis and chondromalacia patella, right 
knee, status post arthroscopy is primarily manifested by pain 
and limitation of motion, without objective evidence of 
instability.

5.  Irritable bowel syndrome is currently manifested with 
alternating diarrhea and constipation, but without constant 
or near constant severe abdominal pain.

6.  The currently manifested right eye symptomatology, 
claimed as ptosis, is not shown to be an additional 
disability which is the proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or an 
event not reasonably foreseeable in the furnishing of medical 
care by VA, specifically VA dental treatment received on 
August 28, 1984.


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date prior to 
December 11, 1985, for the award of service connection for 
degenerative arthritis and chondromalacia patella, right 
knee, status post arthroscopy have not been met. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R.  §§ 3.151, 3.155, 3.400 (2007). 

2.  The criteria for an earlier effective date of March 19, 
1997, for an initial assignment of a 10 percent disability 
rating for irritable bowel syndrome have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(o) (1) (2007).

3.  The criteria for an increased evaluation for degenerative 
arthritis and chondromalacia patella, right knee, status post 
arthroscopy have not been met.  38 U.S.C.A. § 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.40, 4.45, 
4.59 (2007).

4.  The criteria for an increased evaluation for irritable 
bowel syndrome have not been met.  38 U.S.C.A. § 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Code 7319 (2007). 

5.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for a right eye disability claimed as a 
result of dental treatment performed by the VA have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's various claims in correspondence sent to the 
veteran in March 2006 and December 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and requested that he send in 
evidence in his possession that would support his claims.  In 
particular, these letters provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, Social Security disability records, and reports from 
VA examinations.  The veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, the Board finds that the VCAA letters 
substantially complied with the requirements of Vazquez-
Flores.  Those letters informed the veteran that he should 
submit medical or lay evidence demonstrating a worsening or 
increase in severity of the disability; and the effect that 
worsening has on his employment and daily life; and provided 
examples of the types of medical and lay evidence that he 
could submit.  Additionally, and particularly in light of the 
veteran's lay assertions of effects of the service-connected 
disability on employability and daily life, the Board does 
not view the disorder at issue to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  The various rating decisions 
include a discussion of the rating criteria utilized in the 
present case, and this criteria was set forth in further 
detail in the various Supplemental Statements of the Case.  
The veteran was made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores. )

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Factual Background & Analysis

Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  38 
C.F.R. § 3.400(o) (2).   

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").   


Entitlement to an effective date prior to December 11, 1985 
for the award of service connection for right knee arthritis. 

The veteran appeals the December 11, 1985 effective date 
assigned for his award of VA compensation for degenerative 
arthritis and chondromalacia patella, right knee, status post 
arthroscopy.  

Based upon the evidence of record, the Board finds that there 
is simply no basis upon which to justify granting an 
effective date earlier than December 11, 1985, for the grant 
of service connection for the degenerative arthritis and 
chondromalacia patella, right knee, status post arthroscopy.  
The record shows that the veteran filed a formal claim 
seeking service connection for a right knee disability in May 
1973.  Following a timely appeal to the Board, service 
connection was denied in a December 1974 Board decision.  The 
veteran did not appeal that decision and it became final.  
The veteran was given notice of the denial and his appellate 
rights, but he did not file a timely appeal of this 
determination within the one-year appellate period following 
issuance of this notice.  Therefore, the denial became final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.160(d), 20.200, 20.302, 20.1103 (2007).  

The veteran submitted an application to reopen his claim of 
service connection for a right knee disability in April 1977, 
which was denied in an April 1978 rating decision based upon 
a failure to submit new and material evidence.  Following a 
timely appeal, the decision was upheld by the Board in 
September 1980.  The veteran did not file a timely appeal of 
this decision and it too became final.  See Id.

The veteran later submitted correspondence to reopen his 
claim of service connection for the right knee disorder, 
which was received at the RO on December 11, 1985.  The claim 
was granted in a RO decision of November 1996, and the 
veteran was awarded service connection for the right knee, 
effective from February 18, 1996.  The veteran disagreed with 
the evaluation and effective date assigned.  By way of an 
April 1999 rating action, he was later granted an earlier 
effective date of December 11, 1985, the date the reopened 
claim was received.

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), a veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error, or upon the presentation of new 
and material evidence to reopen.  Because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper CUE 
claim, and dismissed the case.

Applying the holding in Rudd to the facts of this case, 
specifically as it regards the degenerative arthritis and 
chondromalacia patella, right knee, status post arthroscopy, 
the veteran's original claim for service connection was last 
denied in an unappealed and final Board decision dated in 
September 1980.  Thereafter, there is no application on his 
part to reopen this claim prior to December 11, 1985.  Since 
the September 1980 Board decision is final, and the next 
claim was not received until several years after, the only 
basis upon which to find entitlement to an effective date 
earlier than December 11, 1985 is if the evidence revealed 
that there was clear and unmistakable evidence (CUE) in the 
prior decision.  The veteran has not raised a proper claim 
for CUE, and no obvious error is revealed upon the Board's 
current review of the evidence then of record.  Thus, there 
are no provisions in the applicable laws and regulations to 
allow an earlier effective date prior to December 11, 1985 
for the degenerative arthritis and chondromalacia patella, 
right knee, status post arthroscopy.   


Entitlement to an effective date prior to June 10, 1997, for 
the award of a 10 percent disability rating irritable bowel 
syndrome.

The veteran contends he is entitled to an effective date 
prior to June 10, 1997 for the award of a 10 percent 
disability rating for irritable bowel syndrome.

A review of the record shows that service connection was 
initially awarded for irritable colon (irritable bowel 
syndrome) in an August 1969 rating decision.  The RO awarded 
a 10 percent disability rating, effective from March 15, 
1969.  During a VA neuropsychiatric examination in March 
1974, the veteran complained that his stomach bothered him.  
It was noted that he had some abdominal discomfort and had to 
take medicine for his stomach.  Sometimes his bowels were 
loose and other times they were not.  He was diagnosed with 
anxiety reaction, moderate.  

Later in a December 1974 decision, the Board noted that the 
veteran's service-connected gastrointestinal symptoms were 
partly due to a functional disorder characterized as anxiety 
reaction, and thus service connection for anxiety reaction 
was warranted.  See 38 C.F.R. § 4.132 (1974).  Pursuant to 
Note (4) of 38 C.F.R. § 4.132 in effect at that time, the 
Board further explained that when two diagnoses, one organic 
and the other psycho-physiological or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one evaluation may be assigned 
under the appropriate diagnostic code determined to represent 
the major degree of disability.  As a result, the irritable 
bowel syndrome disability was subsumed into the rating for 
the anxiety reaction disorder.  Service connection for the 
anxiety reaction disorder was effectuated by an RO rating 
decision in December 1974.  A 10 percent evaluation was 
assigned and made effective from March 15, 1969.  Following a 
January 1978 increased rating claim, the disability 
evaluation for the anxiety reaction was increased to 30 
percent, effective January 5, 1979.

Many years later, in January 1998, correspondence was 
received from the veteran essentially requesting that he be 
given separate ratings for the irritable bowel syndrome and 
anxiety reaction disorders.  Based upon this communication, 
in an April 2000 rating decision, the RO noted that the 
irritable bowel syndrome and the psychiatric disorder were in 
fact separate disabilities and could therefore be rated 
separately.  A 10 percent disability evaluation was assigned 
for the irritable bowel syndrome effective from June 10, 
1997.  The RO explained that this was the first evidence 
showing that the veteran was prescribed medication for the 
irritable bowel syndrome.

Based upon the cumulative evidence, the Board finds that an 
earlier effective date of March 19, 1997 is warranted.  As 
noted, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) 
(1).  Here the claim for a separate evaluation for the 
irritable bowel syndrome (essentially an increased rating 
claim) was received on January 31, 1998.  Nonetheless, it is 
factually ascertainable that an increase in that disability 
occurred within one year prior, specifically on March 19, 
1997.  See 38 C.F.R. § 3.400(o) (2).  In this regard, there 
is a VA outpatient treatment record dated on March 19, 1997 
shows the veteran presented for emergency medical treatment 
with complaints of chronic diarrhea, weakness, and bleeding 
from his rectum.  The diarrhea was causing discomfort.  
Following a brief clinical evaluation, the diagnosis was 
"(illegible) irritable bowel syndrome."  It is noted that a 
10 percent disability rating is assigned for irritable bowel 
syndrome where there is moderate irritable colon syndrome 
with frequent episodes of bowel disturbances with abdominal 
distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  
Therefore, as it is factually ascertainable that a 
compensable rating was warranted for irritable bowel syndrome 
within the one year prior to the date of the claim, 
specifically as early as (but not prior to) March 19, 1997.  
This is the proper effective date, to this extent the 
veteran's claim for an earlier effective date is granted. 




Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.





Right Knee

The veteran contends he is entitled to an initial evaluation 
in excess of 10 percent for degenerative arthritis and 
chondromalacia patella, right knee, status post arthroscopy.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

Arthritis due to trauma is rated as degenerative arthritis 
according to Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be  
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5003, degenerative or traumatic 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints or joint involved.  
When there is arthritis and at least some limitation of 
motion, but the limitation of motion would be rated 
noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint.  

Under Diagnostic Code 5260, limitation of flexion of a leg to 
60 degrees warrants a 0 percent rating.  A 10 percent rating 
requires that flexion be limited to 45 degrees.  A 20 percent 
rating requires that flexion be limited to 30 degrees.  A 30 
percent is warranted when flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 limitation of extension of a leg 
to 5 degrees warrants a 0 percent rating.  A 10 percent 
rating requires that extension be limited to 10 degrees.  A 
20 percent rating requires that extension be limited to 15 
degrees.  A 30 percent rating requires that extension be 
limited to 20 degrees.  A 40 percent rating requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  See VAOPGCPREC 23-97.  A separate 
evaluation for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may also be 
assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

The medical evidence pertaining to the right knee is 
considerably voluminous and as is relates to this claim, 
spans nearly 17 years.  For the sake of brevity, the 
discussion below attempts to cite the most pertinent findings 
related to the severity of the right knee over the course of 
the appeal.  

The veteran underwent an initial VA examination for his right 
knee in June 1992.  Upon physical examination, he had a 
normal gait, with no limp.  The veteran was able to undress, 
and flex both knees normally.  He could stand unaided on 
either foot, and on his heels and toes.  Squatting was 
possible to 90 degrees.  There was no fluid in either knee.  
There also was no objective evidence of any anterior-
posterior subluxation or lateral instability.  Range of 
motion tests revealed flexion to 140 degrees and extension to 
0 degrees.  X-rays of the right knee showed no abnormal 
findings.

The veteran's knee was evaluated in September 1994 by a 
private physician.  Upon examination, the veteran had a gait 
normal, but he was unable to heel and toe walk.  The notes 
indicate that the veteran had a somewhat demonstrative 
examination.  Range of motion tests showed flexion from 0 
degrees to greater than 130 degrees.  The right knee joint 
was stable without effusion.  The distal neurovascular 
examination was within normal limits.  The clinical 
assessment was bilateral osteoarthritis, left greater than 
right.  Additional treatment records dated in September 1994 
show the veteran was given unloader braces to wear.  X-rays 
showed chondrocalcinosis, right lateral meniscus.  Another 
clinical note dated in June 1995 shows range of motion was 
possible from 0 to greater than 100 degrees flexion.

The veteran underwent a VA examination in June 1996.  He 
complained of bilateral knee pain, left more than right, 
exacerbated by prolonged sitting, standing, or walking.  
Physical examination showed no instability or swelling.  
Range of motion was possible from 0 to 115 degrees, with pain 
on motion.  The veteran could squat and rise, although with 
pain.  X-rays showed degenerative arthritis and 
chondromalacia patella, status post arthroscopy. 

During another VA examination in March 1999, the veteran 
reported that his knee gave way, and had intermittent 
swelling, stiffness, and locking.  He denied flare-ups.  The 
veteran further indicated that he use non-steroidal 
analgesics and therapy with no relief.  He also had used a 
knee brace for about 10-15 years.  The physical examination 
showed flexion was possible from 0 to 120 degrees, and 
painful.  The examiner noted there was additional limitation 
due to lack of endurance.  Pain was the major limiting 
factor.  The diagnosis was osteoarthritis; moderate 
functional impairment due to bilateral knee pain.

The veteran underwent yet another VA examination in March 
2001.  He reported a progressive worsening of knee pain, 
treated with extensive physical therapy at several VA 
hospitals.  He had tried pain medications and injections 
without success.  The subjective complaints included pain, 
swelling, giving way, and pain especially with prolonged 
sitting and standing.  There was no history of dislocation or 
subluxation.  Range of motion was possible from 5 to 90 
degrees.  Additional objective findings included bilateral 
knee effusion, left greater than right; and severe right knee 
crepitus.  The veteran demonstrated a normal gait, without 
ankylosis; medial lateral laxity; anterior drawer; or medial 
knee joint tenderness.  McMurray's was negative.  X-rays from 
October 1999 showed mild chondrocalcinosis laterally.

A VA treatment record dated in August 2001 reveals that the 
veteran's right knee had no symptoms of laxity.  His muscle 
strength was 5/5, and the muscle tone was within normal 
limits.  The range of motion was from -5 to 85 degrees.  In 
September 2001, the active range of motion was from 0 to 125 
degrees.  Muscle strength and tone were within normal limits.  
Another record dated in June 2002 shows the veteran 
complained of intermittent buckling and pain, especially with 
stair climbing.  He also reported infrequent swelling.  
Objectively, there was mild swelling and crepitus.  X-rays 
showed mild degenerative joint disease.  The diagnosis was 
medial meniscus tear.  

During a VA examination in July 2002, the veteran reported 
intermittent pain precipitated by prolonged sitting, 
ambulating.  He stated he was able to ambulate between 4 and 
5 blocks with a straight cane.  He denied any dislocation or 
subluxation.  Anterior drawer and Lachman's tests were 
negative.  The passive/active range of motion was from 0 to 
130 degrees.  Flexion caused pain and there was some guarding 
of movement.  Tenderness was noted medially.  Stability 
within normal limits and there was crepitus with range of 
motion.  The veteran was additionally limited by pain and 
lack of endurance.  The diagnosis was right popliteal cyst.  

In October 2004, flexion was noted to be possible from 0 to 
110 degrees, with pain.  Additional notes dated in December 
2004, revealed no findings of effusion, or varus/valgus 
instability.  There was still tenderness upon palpation at 
medial joint line.  A June 2004 MRI showed a small defect of 
the posterior horn medial meniscus.

A February 2005 VA examination reported showed right knee 
flexion was possible to 120 degrees.  X-rays taken in 
November 2004 were noted to be within normal limits.  The 
diagnosis was right patellofemoral syndrome, secondary to 
left knee disability.  At another VA examination performed in 
September 2005, the veteran reported symptoms of pain and 
giving way in his right knee.  Flare-ups were noted not to be 
an issue.  The veteran indicated use of a cane and knee brace 
periodically.  There was no dislocation or subluxation; and 
the veteran was able to ambulate up to 1/2 blocks until pain 
set in.  Range of motion test showed flexion was possible 
from 0 to 100 degrees, with crepitus and pain.  Painful 
motion with flexion was noticed over 90 degrees, and the pain 
increased with repetitive movement.  With repetitive use, 
there was additional limitation of joint function, due to 
pain and lack of endurance.  The additional degree of 
limitation of motion was estimated to be between 20-25 
degrees.  The diagnosis was patella-femoral syndrome.

Finally, in oral testimony presented at a hearing in August 
2006, the veteran reported symptoms of constant severe pain, 
limitation of motion; buckling, and sensitivity on the right 
side of his knee.

After careful review, the Board finds that an evaluation in 
excess of 10 percent for the right knee is not warranted for 
any period under review.  The veteran is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic 
arthritis.  As noted, Diagnostic Code 5010 instructs that 
traumatic arthritis should be rated as degenerative 
arthritis, under Diagnostic Code 5003.  Diagnostic Code 5003 
in turn requires ratings to be based upon limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (limitation of flexion and extension, respectively).  

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  In the instant claim however, there is no 
objective evidence of flexion limited to 45 degrees, or 
extension limited to 10 degrees.  Flexion of the right knee 
has been demonstrated to no less than 85 degrees during the 
course of the appeal, and there are no findings of extension 
limited to 10 degrees.  Thus, even a minimum compensable 
evaluation for arthritis of the right knee pursuant to 
Diagnostic Codes 5260 and 5261 is not warranted.  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board is 
required to consider the veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  The Board has acknowledged the 
veteran's complaints of pain and discomfort.  He indicates 
that he is unable to walk, stand, or sit for prolonged 
periods, without developing severe pain in the right knee.  
The numerous VA examinations and cumulative medical records 
also confirm that upon repetitive motion testing the right 
knee joint flexion was affected by pain and lack of 
endurance, with pain being the primary manifestation.  
Nonetheless, in this case the currently assigned 10 percent 
evaluation based upon arthritis of the right knee takes into 
account the exhibited motion loss from pain, swelling, 
weakened movement, excess fatigability or incoordination of 
the knee.  Thus, a further increased evaluation, based on 
pain or functional loss alone, is not warranted under the 
holding in DeLuca or the provisions of 38 C.F.R. § 4.40 and § 
4.45.   

The Board has also considered VAOPGCPREC 9-2004 in 
determining whether the veteran may be entitled to separate 
disability evaluations under Diagnostic Codes 5260 and 5261.  
That opinion held that a veteran may receive separate ratings 
for limitation of flexion and limitation of extension of the 
same knee joint.  In this case, the veteran does not satisfy 
the criteria for a compensable rating under either diagnostic 
code, and therefore separate evaluations are not warranted 
under these codes.  

The record shows that the veteran has a long history of right 
knee pain complaints, with subjective reports of instability 
as far back as March 1999 (see March 1999 VA examination).  
It is also noted that the veteran has worn bilateral knee 
braces for several years.  The Board notes, however, that 
none of the objective or clinical evidence demonstrates 
findings of recurrent subluxation or instability.  
Specifically, all of the VA and private examiners since June 
1992 (date of the first VA examination of the right knee) 
have indicated that instability was not found upon clinical 
observation.  Given the complete absence of objective 
findings regarding subluxation and only the veteran's 
subjective complaints of instability, an additional 
evaluation under Diagnostic Code 5257 (and VAOPGCPREC 23-97 
and VAOPGCPREC 9-98), is not applicable since there is no 
objective evidence of instability in addition to his 
arthritis.

The Board notes that the cumulative evidence shows no other 
findings which might indicate a higher rating.  There is no 
evidence of ankylosis of the knee; dislocated semilunar 
cartilage; symptomatic removal of cartilage; or malunion of 
the tibia and fibula with marked knee disability to qualify 
for ratings under Diagnostic Codes 5256, 5258, 5259, or 5262, 
respectively.  Due consideration has been given to Hart v. 
Mansfield, 21 Vet. App. 505 (2007); however a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  


Increased evaluation for irritable bowel syndrome 

The veteran avers that the severity of his service-connected 
irritable bowel syndrome is not accurately reflected in 
current schedular rating assigned.

The veteran's irritable bowel syndrome is currently rated as 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7319.  Under diagnostic code 7319, a 10 percent rating is 
assigned for moderate irritable colon syndrome with frequent 
episodes of bowel disturbances with abdominal distress.  A 30 
percent rating is assigned for severe irritable colon 
syndrome with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114.

VA outpatient treatment records show that in March 1997 the 
veteran complained of chronic diarrhea and discomfort 
associated with irritable bowel syndrome.  A record date in 
August 1998 reflects that the veteran complained of abdominal 
pain with episodic discomfort that resolved with Ranitidine.  
He denied weight loss.  Objective examination did not reveal 
the veteran to be in acute distress.  The evidence also 
reflects that the veteran denied symptoms of constant 
diarrhea on a dental health questionnaire completed in 
October 1998.  A VA treatment record shows that in January 
1999 the veteran complained of rectal pain with bowel 
movements, which occurred between 2-3 times per day.  His 
movements were reported to be hard or very loose.  A 
flexsigmoidscopy, performed in March 1999 showed presence of 
internal hemorrhoids.  

The veteran underwent a VA examination in August 1999, at 
which time he complained of alternating constipation and 
diarrhea.  He also noted daily intermittent abdominal pain.  
The veteran also reported bright red blood per rectum.  
Current treatment consisted of Ranitidine.  Physical 
examination showed no evidence of fistula or malnutrition.  
The abdomen was obese, non-tender, and bowel sounds were 
normal.  

A clinical note of August 2000 shows the veteran complained 
that his stomach was "lousy."  He reported having sharp 
abdominal pains at the mid-right and left areas of his 
abdomen.  The veteran also noted he was having constipation 
and bright red blood since 1964.  He further stated that his 
appetite was decreased, due to stress.  Upon objective 
evaluation, there was no melena no reflux noted.  Another 
note dated in October 2000 reflects the veteran's complaint 
of "off and on" abdominal pain in both lower quadrants, 
without radiation.  The veteran also indicated he had 
episodes of diarrhea, alternating with constipation.  These 
symptoms were reported to have been off and on since 1965.  A 
physical examination showed the veteran not in distress.  His 
abdomen was obese, non tender, and without organomegaly.  The 
diagnosis was irritable bowel syndrome.  He reported his pain 
level was 5 out of 10.  During an evaluation in January 2001, 
he reported having occasional abdominal cramps and pain, with 
episodes of diarrhea and constipation.

The veteran underwent a VA examination in March 2001.  He 
reported having alternating constipation and diarrhea over 
the past year.  He had a weight gain of 20 pounds.  He also 
reported intermittent red blood per rectum with episodes of 
constipation daily.  A history of gastroesophageal reflux 
disease (GERD) was reported.  The veteran further noted that 
the lower abdominal pain usually lasted minutes or hours and 
was aggravated by stress.  There was no current treatment.  
The objective examination showed sphincter control was normal 
with no fecal leakage.  There also were no signs of anemia or 
signs of bleeding, hematemesis or melena, vomiting, or colic.  

The veteran reported continued bouts of alternating 
constipation and diarrhea in clinical notes of August 2001.  
The veteran underwent VA examinations in October 2004, where 
he denied symptoms of melena, vomiting, or hematemesis.  He 
also noted symptoms of alternating constipation and diarrhea.  
The physical examinations revealed no sign of weight loss or 
gain, anemia, pain, tenderness, fecal leakage, or fissures.  
Additional VA outpatient treatment records dated throughout 
March 2006 reveal that the veteran underwent gastric bypass 
surgery for weight loss in February 2006.  The veteran had 
complications post-surgery including the inability to keep 
foods down due to vomiting.  Clinical records show 
intermittent complaints of alternating constipation and 
diarrhea with abdominal pain.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's irritable bowel syndrome does 
not more nearly approximate the criteria for the next highest 
(and maximum) evaluation which is 30 percent.  While the 
current 10 percent rating is clearly warranted because the 
veteran has alternating diarrhea and constipation with 
occasional abdominal pain, the overall objective evidence 
does not reflect severe irritable bowel syndrome with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress, to warrant an increased 
30 percent rating.  38 C.F.R. § 4.114.  In addition, the 
Board notes that the most recent outpatient treatment records 
show gastrointestinal complications secondary to gastric 
bypass surgery for weight loss, not service-connected 
disorders.  Thus, symptomatology arising from the surgery 
complications is largely not included in the consideration of 
the service-connected irritable bowel syndrome.  

The Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts v. Brown, 5 Vet. App. at 538; see also Pernorio v. 
Derwinski, 2 Vet. App. at 629.  There has been no objective 
medical evidence of ulcerative colitis (diagnostic code 
7323), distomiasis (diagnostic code 7324), resection of the 
small intestine (diagnostic code 7328), resection of the 
large intestine (diagnostic code 7329), or fistula of the 
intestine (diagnostic code 7330).  38 C.F.R. § 4.114.

Due consideration has been given to Hart v. Mansfield, 21 
Vet. App. 505 (2007); however a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.   




38 U.S.C.A § 1151 Claim

38 U.S.C.A § 1151 for ptosis (claimed as right eye 
disability).

The veteran alleges that he incurred a chronic right eye 
disability (ptosis) as a result of injury due to VA dental 
treatment received on August 28, 1984.

38 U.S.C.A. § 1151 states that where any veteran suffered an 
injury, or aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or 
death, disability or death compensation and dependency and 
indemnity compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service- 
connected.  Additionally, it is required that the proximate 
cause of the disability or death was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004. 69 Fed. 
Reg. 46426 (Aug. 3, 2004).  These regulations provide that 
benefits under 38 U.S.C. 1151(a), for additional disability 
or death due to hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program, require actual causation 
not the result of continuance or natural progress of a 
disease or injury for which the care, treatment, or 
examination was furnished, unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The additional 
disability or death must not have been due to the veteran's 
failure to follow medical instructions.  38 C.F.R. § 3.361 
(2007).  

After a careful review of the evidence of record, the Board 
finds no competent medical evidence in the record to 
substantiate the veteran's contentions that he suffered a 
chronic right eye disability (ptosis) due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment.  

In reaching the foregoing determination, it is noted that the 
claims file contains several clinical records related to the 
initial 1984 dental procedure and to the treatment received 
thereafter.  In brief summary, these records show the veteran 
was seen by a VA dentist for an amalgam restoration on the 
upper right 2nd premolar and crown preparation on the upper 
right 1st molar.  During the procedure, the veteran was noted 
to have a swelling in the right infraorbital region.  Further 
assessment revealed the swelling to likely be subcutaneous 
emphysema, secondary to trapped air instilled during the 
drying of the crown-prepped tooth and the impression 
procedure.  The veteran was placed on antibiotics and given 
additional instructions.  

Subsequently, the veteran apparently sought treatment various 
times complaining of right-sided facial swelling and pain.  
His case was evaluated in February 1986, by a VA oral surgeon 
(Dr. W.) who did not find any resultant deformity.  According 
to the surgeon, the veteran had "an almost completely 
resolved soft tissue healing secondary to subcutaneous 
emphysema of the right infraorbital region."  Dr. W. also 
stated "In my opinion, this was a routine complication 
managed appropriately."  The record shows that the veteran's 
occasional complaint of right-sided facial pain continued.  
Reports from numerous ophthalmologists and neurologists are 
of record, and are dated between 1986 and 1994.  These 
reports show no definite etiology or cause for the right eye 
disability characterized as ptosis, although there was some 
question that it was psychogenic in nature or non-organic and 
self-induced.

The veteran was evaluated by a VA eye examiner in December 
2006.  This examiner indicated review of the claims file.  In 
brief summary, the examiner indicated that the veteran had a 
history of subcutaneous emphysema due to a dental air syringe 
in 1984.  The swelling resolved and extensive workup 
elsewhere suggested that the subsequent ptosis/blepharospasm 
was psychogenic in nature.  In 2000, the veteran had 
bilateral eyelid surgery, and since then he has had no 
residual swelling or ptosis, nor any persistent cosmetic or 
functional deficit.  It was further noted that the veteran 
currently has a persistent complaint of mild intermittent 
pain at the site of the subcutaneous emphysema.  Extensive 
testing done in the past was unrevealing.  Although the 
veteran has a history of diabetic retinopathy, the specific 
site suggests that this pain is more likely than not a 
complication of the dental surgery in 1984.  Finally, the 
examiner indicated that it would be beyond his expertise to 
comment upon the propriety of the dental treatment. However, 
of importance are the comments by Dr. W. (VA oral surgeon who 
evaluated the veteran's case in 1986) who stated "upon my 
review of the record...this was a routine complication managed 
appropriately."

The veteran was also evaluated by a VA dental examiner in 
July 2007.  The veteran reported that he suffered an injury 
in 1984, while a VA dentist was making a mold for a crown.  
He explained that the dentist was using an air hose to clear 
away the debris and then placed the mold compound.  The 
veteran felt his face being pulled tight; he could not speak 
and his face swelled up due to air emphysema.  His right eye 
was closed and he could not see for five to six hours.  After 
that time he needed force his eye to stay open or it would 
close partially.  He had an operation in (Brooklyn) in 2000.  
The eyelid now stays open without being forced.  The veteran 
still has pain and swelling under his right eye.  

The examiner indicated that his review of the seven claims 
file folders revealed the following relevant information.  On 
August 28, 1984, tooth # 8 (2AS) was being prepared for a 
crown.  The veteran experienced air emphysema resulting in 
facial swelling and right eye partially shut.  The veteran 
was diagnosed with buccal space, temporal space, masseteric 
space, and partial submandibular space emphysema.  He was 
treated with penicillin, warm moist heat to the area and a 
three-day follow-up.  On August 31, 1984 the veteran was 
found to have total resolution of the edema.  On November 27, 
1987, the veteran's head coxial tomography with posterior 
fossa cust revealed normal coaxial tomography with the 
exception of a small amount of soft tissue density within the 
ethmoid sinuses.  The veteran was seen for multiple eye 
examinations.  On May 9, 2000, the veteran underwent 
endoscopic browplasty and upper lip blepharoplasty in 
Brooklyn.  

Following a physical examination, the examiner stated that 
the veteran complaint of mild intermittent pain at the site 
of subcutaneous emphysema is at least as likely as not the 
result of the subcutaneous emphysema he experienced in 1984.  
He noted further, "[I]t is my opinion that the subcutaneous 
emphysema which occurred on that date was not due to 
careless, negligence, lack of proper skill, error in judgment 
or similar fault.  Instead, it was a rare complication which 
occurred during a dental procedure.  It was correctly 
diagnosed and properly managed."  

Thus, it is clear that veteran did sustain an initial injury 
from his 1984 dental treatment in the form of subcutaneous 
emphysema.  It is also shown that the current mild recurrent 
pain noted at the site of such subcutaneous emphysema is to 
some degree related to 1984 procedure.  The crux of the 
veteran's claim hinges, however, on whether the additional 
claimed physical disability ( i.e., ptosis) is the result 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault, or an event not 
reasonably foreseeable by VA as a result of the dental 
surgery in 1984.  This exact question was posed to a VA 
examiner first in February 1986, and more recently in 
December 2006 and July 2007.  The resulting answer, as 
explained by the July 2007 examiner, is that the subcutaneous 
emphysema which occurred on that date was not due to 
careless, negligence, lack of proper skill, error in judgment 
or similar fault.

In assessing the value of the VA medical opinions, the Board 
notes that it has been held that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Here, both VA examiners conducted a careful review of all the 
available evidence, performed physical examinations, and 
provided succinctly detailed rationales for the opinion 
rendered.  Thus, the Board finds the VA opinions, 
particularly the July 2007 opinion, to be probative on the 
matter at hand.  It is noted that there is no other medical 
evidence or opinion of record, private or VA that contradicts 
the VA physicians' opinions.

The Board has considered the veteran's contention that 
carelessness on the part of the dentist who performed the 
procedure in 1984 caused his injury, but again notes that as 
a lay person he is not competent to provide evidence as to 
matters requiring specialized medical knowledge, skill, 
expertise, training or education such as whether or not he 
has a specific disease or disorder or determine the etiology 
of that disease or disorder.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, his assertions of medical causation, 
absent corroboration by objective medical evidence and 
opinions, are of limited probative value towards establishing 
a showing of careless, negligence, lack of proper skill, 
error in judgment or similar fault.  

The uncontroverted medical evidence has found there was no 
carelessness, negligence, lack of proper skill, error in 
judgment or any similar instance of fault on the part of VA 
personnel in providing treatment for the veteran.  As such, 
the Board finds entitlement to compensation on based upon 
38 U.S.C.A. § 1151, must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than December 11, 1985 for the 
award of service connection for right knee arthritis is 
denied. 

An earlier effective date of March 19, 1997 for the award of 
a 10 percent disability rating for irritable bowel syndrome 
is granted. 

An initial evaluation in excess of 10 percent for 
degenerative arthritis and chondromalacia patella, right 
knee, status post arthroscopy, beginning December 11, 1985, 
is denied.  

An increased evaluation for irritable bowel syndrome, 
currently evaluated as 10 percent disabling, is denied. 

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a right eye disability is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


